                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


JOSE LUIS LOPEZ-JAIME,                             2:19-CV-11010-TGB

                    Petitioner,

                                                      JUDGMENT
       vs.

DETROIT FIELD OFFICE REBECCA
ADDUCCI, SECRETARY DHS
KIRSTJEN NIELSEN,

                    Respondent.



                                  JUDGMENT

   In accordance with the opinion and order issued on this date, DISMISSING the

Petition for the Writ of Habeas Corpus;

   It is ORDERED AND ADJUDGED that the case be dismissed and judgment

entered in favor of Respondent.

      Dated at Detroit, Michigan: May 31, 2019

                                          DAVID J. WEAVER
                                          CLERK OF THE COURT

                                          s/A. Chubb
                                          Case Manager and Deputy Clerk




APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE
